Citation Nr: 1426573	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  The Veteran had additional service with the Army National Guard. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

In August 2009, the Veteran withdrew his previous request for a hearing before the RO.  

In a January 2014 Board decision, the Board remanded the case for additional evidentiary development.  The RO continued its previous denials in a March 2014 supplemental statement of the case, and the case has been returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  The Veteran does not have a current right ear hearing loss disability under VA regulations, and the Veteran's current left ear hearing loss disability is not etiologically related to service.  

2.  Tinnitus was not shown in service and the Veteran does not have tinnitus that is related to military service, or that is proximately due to or a result of a service-connected disability.  




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In January 2014, the Board remanded the claim and directed the AOJ to obtain a VA medical opinion to determine whether the Veteran's hearing loss and tinnitus are related to service.  A VA medical opinion was issued in February 2014, and the examiner provided an opinion as to the etiology of the Veteran's disabilities and supported the opinion with adequate rationale.  The Veteran's claim was readjudicated in a March 2014 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  



Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in August 2007, in which the Veteran was notified of how to substantiate his claims for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded a VA audiological examination in October 2007, and a VA medical opinion was obtained in February 2014.  The October 2007 examiner conducted a thorough examination and together with the February 2014 VA opinion provided sufficient information such that the Board can render an informed decision.  Thus, the Board finds that the VA examination together with the medical opinion is adequate.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran contends that he has a bilateral hearing loss disability and tinnitus that is related to service on flight lines as a flight engineer during active duty service.  See August 2007 claim; May 2008 Form 9 Appeal.  The Veteran also states that during his service in the Air National Guard, he serviced the 4.2 Mortar (cannon) from 1970 to 1993 which was very noisy.  Id.  The Veteran's DD-214 confirms his position of scout helicopter mechanic in the Army.  In an August 2009 statement, the Veteran contended, "I have been having some problems with my left ears, after a motor round suddenly went off and I wasn't prepared for the explosion...I believe that my hearing was damage then.  I wasn't able to go on sick call, due to the fact that I was a section leader."  

A November 2012 lay statement by the Veteran's wife attests to her observations, such as how the Veteran's hearing loss affects their communication.  She states that she remembers him complaining about the ringing in his ears after annual training at Ft. Stewart in the 1990s.  She states that he always felt that his duty was more important than going on sick call.  
	
The Veteran's service treatment records show that upon entry into service, the April 1968 entry examination showed the following puretone thresholds in decibels:






HERTZ


500
1000
2000
3000
4000
LEFT
25
15
15
N/A
25
RIGHT
40
40
40
N/A
15

A July 1968 audiogram showing normal bilateral hearing is also recorded on the April 1968 entry examination report.  An undated audiogram showed the following puretone thresholds in decibels:



HERTZ


500
1000
2000
3000
4000
LEFT
30
40
40
20
0
RIGHT
30
0
0
10
20

Audiograms performed in March 1969, March 1970, April 1975, April 1979, August 1983, September 1989, and one undated audiogram show that the Veteran's bilateral hearing was within normal limits.   In March 1985, the examination showed normal left ear hearing and a right ear puretone threshold of 25 decibels at 4000 Hertz.

Private treatment records in October 2006 show that the Veteran complained of sudden left sided hearing loss for four days following a viral upper respiratory infection.  The Veteran also reported some associated imbalance and vertigo symptoms.  An audiogram was performed and the Veteran was assessed with sudden profound sensorineural hearing loss with associated vertigo in the left ear.  The audiogram also showed normal hearing in the right ear.  See also November 2006 and May 2007 private treatment records.  In May 2007, private records show that the Veteran's right sided hearing appears stable by history.  The Veteran is also noted as having significant left sided tinnitus.  

VA treatment records show that in July 2005, the Veteran reported normal hearing.  In January 2006, the Veteran's bilateral hearing was noted as intact.  In November 2006, the Veteran complained of left ear hearing loss, which began suddenly two weeks ago.  The Veteran reported minimal ringing in his ear.  In January 2007, the Veteran reported sudden onset left ear hearing loss several months ago.  The Veteran noted bilateral tinnitus.  Right ear hearing sensitivity was noted as normal, and there was severe hearing loss in the left ear.  In July 2007, the Veteran was diagnosed with profound sensorineural hearing loss in the left ear and normal right ear hearing.  The Veteran reported that he "is now experiencing some white noise sounds in the left ear."  It is noted that the Veteran "has no etiology for the hearing loss and this is desired if possible to ascertain."  On VA ENT surgery consult in July 2007, it is noted that the Veteran's left hearing loss is "likely idiopathic but could be autoimmune in origin."  

On VA examination in October 2007, the Veteran reported that he lost his hearing in the left ear in October 2006.  The Veteran reported a history of tinnitus in the left ear, and the tinnitus began after he lost his hearing in the left ear in October 2006.  The examination showed the following puretone thresholds in decibels:



HERTZ


500
1000
2000
3000
4000
LEFT
105
105
105
105+
105+
RIGHT
15
10
10
25
15

The Maryland CNC test results showed 100 percent for the right ear, and the left ear speech recognitions score could not be tested.  The Veteran was diagnosed with clinically normal right ear hearing, and left ear profound sensorineural hearing loss.  The examiner opined that "hearing loss and tinnitus is less likely as not caused by or a result of noise exposure in service."  

A February 2014 VA medical opinion states that the Veteran has normal right ear hearing sensitivity for VA purposes.  The opinion also states that the Veteran's left ear hearing loss and tinnitus were less likely than not caused or aggravated by military service.  The opinion noted that though the Veteran's circumstances of service are consistent with noise exposure in service, comparison of his 1968 enlistment and his 1970 separation audiograms revealed normal bilateral hearing for VA purposes with improved thresholds recorded in both ears at separation.  The opinion noted that there was no worsening or progression of hearing during the Veteran's active duty service.  The opinion also cited the Veteran's reserve audiograms that recorded normal hearing sensitivity for VA purposes.  The opinion notes the January 2007 VA comprehensive diagnostic audiogram during which the Veteran reported sudden onset left ear hearing loss several months ago.  The opinion also notes the October 2007 VA examination in which the Veteran reported that he lost hearing in the left ear in October 2006 and tinnitus began after he lost his hearing in October 2006.  The opinion also notes the July 2007 VA ENT report that opined that the Veteran's hearing loss is likely idiopathic but could be autoimmune in origin.  The opinion then references an Institute of Medicine (IOM) report that found that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  It is noted that hair cell studies show that physiological changes due to noise are expressed within hours or days of injury.  The opinion concluded that the Veteran's left ear hearing loss is not related to service.  The opinion also noted that there are "myriad causes" of tinnitus including hearing loss and noise exposure.  The opinion concluded that the Veteran's reported tinnitus is at least as likely as not a symptom associated with the left ear hearing loss, "as tinnitus is known to be a symptom associated with hearing loss." 

As a preliminary matter, the Board notes that the April 1968 entry examination shows a right ear hearing loss disability and some degree of hearing loss in the left ear under Hensley, which suggests that the Veteran had hearing loss prior to service.  However, repeat testing in a July 1968 audiogram showed bilateral hearing within normal limits and this audiogram is recorded on the April 1968 entry examination report.  Based on these facts, the Board finds that the evidence does not clearly and unmistakably demonstrate that a left ear hearing loss defect existed prior to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, the Veteran is presumed to have been in sound condition upon entry into service.  Id.

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his hearing loss and tinnitus symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also, the Veteran's wife is competent to testify as to her observations.  Id.  However, the diagnosis of a hearing loss disability and the determination as to the etiology of a hearing loss disability and tinnitus are medical matters beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, the Veteran's contentions that he has a bilateral hearing loss disability, and that his hearing loss disability and tinnitus are related to service, are of no probative value.  Having considered the Veteran's statements as to his symptoms and observations, the Board finds that the audiological testing results rendered by medical professionals are of significant probative value, as they have the requisite knowledge, experience, and training to competently test for a hearing loss disability.  Further, the Board finds that the February 2014 VA medical opinion is of significant probative value, as the opinion is based on the Veteran's lay statements, a review of the Veteran's history, and sound medical principles.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the medical evidence outweighs the Veteran's contention that he has a bilateral hearing loss disability and tinnitus related to service.

First, the Veteran reports that he has tinnitus in the left ear, and the Veteran is competent to diagnose himself with tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board acknowledges that in a January 2007 VA treatment record, the Veteran reported bilateral tinnitus.  However, the remaining lay and medical evidence show that the Veteran has had tinnitus only in the left ear during the appeal period.  Further, there is no evidence of a medical diagnosis of right ear tinnitus, to include on VA examination in October 2007 and in the February 2014 VA opinion.  For these reasons, Board finds that the Veteran currently has tinnitus in the left ear, and the preponderance of the evidence does not show right ear tinnitus.

Further, because medical evidence shows that the Veteran has left ear auditory thresholds that are 40 decibels or greater, the Board finds that the Veteran currently has a left ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Because the Veteran currently has tinnitus and a left ear hearing loss disability, the first Shedden element, a present disability, is met for the claims for tinnitus and a left ear hearing loss disability.  

On the other hand, all the medical evidence shows that the Veteran currently does not have a right ear hearing loss disability under 38 C.F.R. § 3.385.  The Board acknowledges that some degree of right ear hearing loss under Hensley was shown on VA examination in October 2007.  However, there is no evidence of right ear hearing loss that meets the criteria under 38 C.F.R. § 3.385 during the appeal period.  Therefore, though the Board concedes that right ear hearing loss was shown in service, the first Shedden element, a present disability, is not met for the right ear.  Therefore, service connection for a right ear hearing loss disability is not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Second, the evidence shows that the Veteran was a scout helicopter mechanic in active duty service.  Therefore, Board finds that circumstances of the Veteran's military service show that the Veteran incurred noise exposure in service.  See 38 U.S.C.A. § 1154.  Because the Veteran incurred noise exposure in service, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.

Third, there is no medical evidence of record that supports a finding that the Veteran's current tinnitus and left ear hearing loss disability are related to service.  For example, the February 2014 VA opinion stated that the left ear hearing loss disability and tinnitus are not related to service.  The medical findings are based on the Veteran's reports regarding sudden onset of symptoms in October 2006.  Further, there is no medical evidence that indicates the Veteran complained of or was treated for hearing loss or tinnitus until over thirty years after discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

The Board notes that the lay statements regarding the initial onset of tinnitus and left ear hearing loss are inconsistent with the medical evidence.  Multiple medical records show that the Veteran reported to medical professionals that in October 2006 he suddenly lost his hearing in the left ear and began having tinnitus.  Further, the medical evidence shows that prior to October 2006, the Veteran had normal hearing bilaterally.  See e.g. January 2006 VA treatment record.  Then, in an August 2009 statement to VA, the Veteran contended that he has had problems in the left ear since a mortar round suddenly went off in service.  Also, in a November 2012 statement to VA, the Veteran's wife contended that she remembers him complaining about the ringing in his ears after annual training in the 1990s.  These statements are inconsistent with the Veteran's multiple earlier reports to medical professionals that his hearing loss and tinnitus symptoms began in October 2006.  Further, the Veteran submitted claims for entitlement to service connection for multiple disabilities in March 2002, but he did not submit a claim for bilateral hearing loss and tinnitus until August 2007.  For these reasons, the Board finds that the Veteran's reports to medical professionals regarding sudden onset of symptoms in October 2006 are more credible than his and his wife's later two contentions that he has had hearing loss and tinnitus since service.

For these reasons, though the Board concedes that the Veteran experienced acoustic trauma in service and currently has a left ear hearing loss disability and tinnitus, the Board finds that there is no relationship between the Veteran's current left ear hearing loss disability and tinnitus and the Veteran's in-service noise exposure.  Therefore, the third Shedden element, a causal relationship between the present disability and a disease or injury in service, is not met, and service connection for a left ear hearing loss disability and tinnitus is not warranted.  38 C.F.R. § 3.303.

The Board acknowledges that there is a presumption of service connection for a chronic disease which manifests during service and then again "at any later date, however remote."  38 C.F.R. § 3.303(b).  The "chronic" diseases that may be subject to presumptive service connection are listed under 38 C.F.R. § 3.309(a), and the list includes sensorineural hearing loss.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board concedes that the service treatment records include an undated audiogram that shows left ear hearing loss in service.  However, there is no indication that the Veteran was diagnosed with sensorineural hearing loss in service.  Further, multiple audiograms in service and in the Reserves show that the Veteran's hearing was within normal limits.  The record is then silent for over three decades for any complaints or treatment for hearing loss and tinnitus, until the Veteran begins treatment for sudden left ear sensorineural hearing loss in October 2006.  For these reasons, the Board finds that there is not a combination of manifestations to identify sensorineural hearing loss in the left ear in service, and the undated in-service audiogram is a merely isolated finding of hearing loss in service.  See 38 C.F.R. § 3.303(b); see generally 38 C.F.R. § 3.307(b) (the chronicity and continuity factors outlined in § 3.303(b) will be considered).  Thus, the preponderance of the evidence does not show that the Veteran's current left ear sensorineural hearing loss disability manifested in service or within the first post-service year, and the Veteran is not entitled to the presumption of service connection under 38 C.F.R. § 3.303(b).  

The Board notes that the medical evidence supports a finding that the Veteran's current tinnitus is proximately due to or a result of the Veteran's non-service-connected left ear hearing loss disability.  However, because service connection on a secondary basis is warranted only if the disability is proximately due to or a result of a service-connected disability, service connection for tinnitus on a secondary basis is not warranted.  38 C.F.R. § 3.310.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Therefore, these claims on appeal are denied.  See 38 U.S.C.A. § 5107.  

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.  



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


